Citation Nr: 9932892	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1973 
to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
above claims.

In December 1998, the Board remanded these claims for 
additional evidentiary development.  Although the RO did not 
fully comply with the Board's Remand instructions, as 
discussed in more detail below, such noncompliance was not 
prejudicial to the appellant, and this case is therefore 
ready for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
currently has hypertension.

2.  The appellant currently has diagnosed heart disorders 
including possible coronary artery disease and angina.

3.  The appellant's service medical records showed evaluation 
for a possible cardiac disorder due to cardiac-related 
complaints such as dyspnea on exertion and chest pain.

4.  There is no medical evidence of a nexus, or link, between 
the claimed hypertension and heart condition and any disease 
or injury during service.

5.  The appellant's claims for service connection are not 
plausible.


CONCLUSION OF LAW

The appellant has not presented well-grounded claims for 
service connection for hypertension and a heart condition, 
and there is no statutory duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1995, the appellant filed claims for service 
connection for a heart condition and hypertension secondary 
to a heart condition.  His service medical records showed 
extensive evaluation for a possible cardiac disorder.  His 
inservice complaints included mild dyspnea on exertion and 
intermittent chest pain.  In November 1974, it was noted that 
he had a cardiac murmur of unknown etiology.  A cardiology 
consultation report dated in December 1974 indicated that the 
physical findings and electrocardiogram (EKG) and 
vectorcardiography results were bizarre.  The murmur 
suggested patent ductus arteriosus, which was unlikely, or a 
possible coronary artery fistula.  The EKG was consistent 
with anteroseptal infarction.  The voltage was borderline for 
left ventricular hypertrophy, but difficult to interpret due 
to the appellant's chest size.  The examiner doubted that the 
appellant's chest pain was "real."  It was determined that 
he should undergo cardiac catheterization and coronary 
angiography to rule out patent ductus anterioris and coronary 
artery anomalies.  However, it was later noted that he had 
missed the scheduled appointment.

In June 1975, the appellant was hospitalized due to atypical 
chest pain.  It was noted that no heart disease was found, 
and no murmur was evident upon examination.  The appellant 
underwent a treadmill stress test that was normal.  No 
catheterization was done.  A cardiology consultation report 
dated in December 1975 indicated that the appellant's only 
symptoms referable to cardiac disease were mild dyspnea on 
exertion and intermittent chest pain of nondescript type.  
His blood pressure was 130/80.  Examination showed murmurs 
heard only in the standing position.  The chest x-ray was 
normal, and EKG showed sinus rhythm with generous voltage and 
a mild intraventricular defect.  The examiner concluded that 
the appellant most likely had mild pulmonary insufficiency 
with relative pulmonic stenosis.  It was noted that his 
symptoms did not warrant invasive procedures. 

Upon VA examination in October 1996, the appellant complained 
of shortness of breath and occasional chest pain.  He 
indicated that several years ago it was found that he had an 
irregular heartbeat, and he was supposed to receive a 
pacemaker.  He reported a history of having elevated blood 
pressure for years.  He was not taking any medication.  Upon 
examination, his blood pressure was 128/82 and 120/80.  The 
cardiovascular examination was totally normal with normal 
rhythm.  Diagnoses included irregular heartbeat by history.  

A January 1996 rating decision, inter alia, denied service 
connection for hypertension and a heart condition.  In his 
substantive appeal, the appellant stated that he did not have 
heart trouble until his military service due to the strenuous 
training.  He stated that he had had a couple of heart 
attacks since his discharge from service.

In December 1998, the Board remanded this case for additional 
evidentiary development.  The RO obtained the appellant's 
medical records from Northeast Alabama Regional Medical 
Center for hospitalization in October 1986 due to complaints 
of chest pain and diaphoresis.  He reported having had 
similar episodes in the past, including hospitalization 
during service for chest pain.  Physical examination was 
essentially normal.  His blood pressure was 120/78.  An 
echocardiogram was within normal limits, and EKG showed 
evidence of left ventricular hypertrophy bivoltage and sinus 
bradycardia with early repolarization.  The chest x-ray was 
normal.  The appellant's chest pain subsided, and he had no 
further symptoms related to his heart.  Discharge diagnoses 
included sinus bradycardia and left ventricular hypertrophy.

In May 1999, the appellant underwent another VA physical 
examination.  He stated that while he was in service, he was 
told that he had an irregular heartbeat.  He indicated that 
after service, he underwent no additional evaluations until 
recently when he was referred to the VA Medical Center in 
Birmingham for cardiac catheterization.  He complained of 
chest pain with exertion, and his current medications 
included nitroglycerin.  Examination showed left cardiac 
border dullness occurred at the left mid clavicular line.  
The heart rate was regular.  Blood pressure was 111/64.  
There was no evidence of congestive heart failure.  No 
additional testing was done since he was scheduled for 
cardiac catheterization the following day.  The diagnosis was 
possible coronary artery disease with angina aggravated by 
exertion.  The examiner did not render an opinion as to the 
etiology of this condition.

The RO requested the appellant's VA medical records for all 
treatment from 1976 to the present.  The records received 
were dated between October 1996 and April 1999.  An undated 
EKG report showed normal sinus rhythm; moderate voltage 
criteria for left ventricular hypertrophy; ST elevation 
indicating possible early repolarization, pericarditis, or 
injury; and T wave abnormality indicating possible inferior 
ischemia.

In February 1997, the appellant underwent an exercise stress 
test due to his complaints of chest pain.  Blood pressure 
readings were 110/80, 104/90, 130/80, and 120/80.  Post-
exercise readings were 120/80 and 140/90.  It was noted that 
the results were clinically positive for chest pain at three 
minutes that resolved at five minutes post stress.  A 
cardiology consultation report dated in February 1998 
indicated that the appellant complained of non-radiating 
chest pain, usually brought on by physical activity.  Blood 
pressure readings were 148/80 and 126/80, and the examiner's 
assessment was atypical chest pain, questionable history of 
hypertension.  Echocardiography in May 1998 showed segmental 
abnormalities and mitral incompetence.  A May 1998 cardiology 
consultation report showed diagnosis of Class II angina.

Other blood pressure readings shown in the VA records were 
112/68, 120/68, 124/80, 120/82, 146/80, 136/86, 126/86, and 
116/78.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A.  Hypertension

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
it was manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).

The medical evidence does not warrant direct or presumptive 
service connection for hypertension.  The medical evidence 
does not show a medical diagnosis of hypertension during 
service or upon VA examination.  No diagnosis of hypertension 
has ever been rendered according to the evidence of record.  
There are no findings of elevated blood pressure readings 
either during service or since, and there is no evidence 
indicating that the appellant is taking medication to control 
his blood pressure.  

Since the medical evidence does not show a current disability 
due to hypertension, the appellant's claim for service 
connection is not well grounded.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  


B.  Heart condition

The appellant currently has various diagnosed heart disorders 
such as possible coronary artery disease and angina.  His 
service medical records showed complaints of cardiac 
symptomatology such as dyspnea on exertion and chest pain, 
and he underwent extensive evaluation during service to 
determine whether a heart condition was present.  Therefore, 
the first two elements of a well-grounded claim have been 
satisfied.

However, the appellant has not satisfied the third element of 
a well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the current heart condition(s).  It was 
determined during service that a cardiac disorder was not 
present despite the appellant's complaints.  The medical 
evidence does not show complaints of cardiac symptomatology 
until 1986, approximately ten years after his discharge from 
service.  At no time has a medical professional rendered an 
opinion that any diagnosed heart disorder is related to the 
appellant's active service in any manner or that it began 
during service.

C.  Conclusion

The only evidence linking the claimed hypertension and heart 
condition to the appellant's period of service consists of 
his current statements.  Even accepting his statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion.  He does not 
have the medical expertise to render a probative opinion as 
to medical causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that the appellant's claims 
for service connection for hypertension and a heart condition 
are not well grounded.  

The Board's 1998 Remand instructed the RO to provide the 
appellant a VA examination and obtain a medical opinion 
concerning the etiology of his hypertension and heart 
condition, including whether any diagnosed disorder was 
related to the inservice complaints.  A Board remand confers 
upon the appellant the right to compliance with the Remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In accordance with the remand, the appellant underwent VA 
examination in May 1999, as discussed above, but the 
requested medical opinion was not provided.  However, because 
the appellant has not submitted a well-grounded claim, the 
statutory duty to assist was not triggered, and thus there 
can be no duty to assist violations.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997) (under § 5107(a), Secretary has duty to assist 
only claimants who establish well-grounded claim).  Until he 
establishes a well-grounded claim, VA has no duty to assist 
him in developing facts pertinent to the claim, including 
providing him additional medical examinations at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.326(a) 
(1999) (VA examination will be authorized where there is a 
well-grounded claim for compensation); see Morton v. West, 12 
Vet. App. 477 (1999) (VA cannot assist a claimant in 
developing a claim that is not well grounded).  The Board's 
Remand was erroneous to the extent that it implicitly 
concluded that the appellant's claims were well grounded and 
requested a medical opinion concerning the etiology of the 
current cardiovascular disorders.  Any failure of the RO to 
comply with the terms of the Board's Remand is not 
prejudicial to the appellant given the lack of a well-
grounded claim.  See Morton.  

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground either of these 
claims.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claims are plausible, the 
claims for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


ORDER

Entitlement to service connection for hypertension and a 
heart condition is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

